ACCEPTED
                                                                                            03-15-00335-CV
                                                                                                    6064058
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       7/14/2015 4:02:06 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK

                               No. 03-15~00335-CV

                       IN THE COURT OF APPEALS                           FILED IN
                    FOR THE THIRD DISTRICT OF TEXAS               3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                             AUSTIN, TEXAS                        7/14/2015 4:02:06 PM
                                                                    JEFFREY D. KYLE
                                                                          Clerk
                                 HERBERT ROLNICK,

                                                           Appellant,

                                         v.
   SIGHT'S MY LINE, INC., A FLORIDA CORPORATION; STEWART
    LANTZ; RIGGS, ALESHIRE & RAY; BLAZIER, CHRISTENSEN,
           BIGELOW & VIRR; AND ADAMS & GRAHAM,

                                                           Appellees.


 Interlocutory Appeal from 200th Judicial District Court in Travis County, Texas,
                       the Honorable Tim Sulak, Presiding


   UNOPPOSED MOTION OF NON-RESIDENT ATTORNEY CRAIG S.
          HILLIARD FOR ADMISSION PRO HAC VICE


TO THE HONORABLE JUSTICES OF THE COURT:
      Craig S. Hilliard files this Motion for Admission Pro Hac Vice to appear
before the Court under the authority of the Rules Governing Admission to the Bar
of Texas, Rule XIX, and shows the following:
      I.    I seek permission to appear pro hac .vice as    coun~el     for Appellees
Sight's My Line, Inc., and Stewart Lantz in the above-titled and numbered appeal.
Counsel for all other parties do not oppose this motion.
      2.    I am associated in this proceeding with J. Hampton Skelton, a resident
attorney whose State Bar Number is 18457700. Mr. Skelton practices with the law
firm of Skelton & Woody, 248 Addie Roy Road, Suite B-302, Austin, Texas
78746, telephone (512) 651-7000, and facsimile (512) 651-7001.
       3.    I am an active member in good standing with the State of New Jersey,
State of New York, U.S. Supreme Court, U.S. Court of Appeals for Third Circuit,
U.S. Court of Appeals for Ninth Circuit, U.S. District Court for District of New
Jersey, U.S. District Court for Southern District ofNew York, U.S. District Court
for Eastern District ofNew York, and the U.S. District Court for Central District of
Illinois.
       4.    Pursuant to the Rules Governing Admission to the Bar of Texas, Rule
XIX(a), I have filed an Application for Admission Pro Hac Vice with the Texas
Board of Law Examiners and paid the $250 filing fee. The Texas Board of Law
Examiners' letter acknowledging the application is attached to this motion as
Exhibit A and incorporated by reference.
       5.    I have not been the subject of disciplinary actions by the Bar or the
courts of any jurisdiction in which I am licensed in the past five years. I have not
been denied admission to the courts of any state or to any federal court during the
past five years.
       6.    I am familiar with the State Bar Act, the State Bar Rules, and the
Texas Disciplinary Rules of Professional Conduct governing the conduct of
members of the State Bar of Texas, I will at all times abide by and comply with
these rules as long as this Texas proceeding is pending, and I have not withdrawn
as counsel from this proceeding.
       7.    I have appeared or sought leave to appear or participate in the
following cases in Texas courts within the last two years: Cause No. D-1-GN-14-
004583; Sight's My Line, Inc., et al. v. Riggs Aleshire & Ray, et al. in the 200th
Judicial District Court of Travis County, Texas.
       8.    My office address, telephone number, and facsimile number are
included below my signature.
                                           2
      WHEREFORE, Craig S. Hilliard, respectfully requests that the Court grant
this motion, and enter an order allowing him to participate as one of the attorneys
for Appellees Sight's My Line, Inc. and Stewart Lantz in the above-titled and
numbered appeal.

July Jl_, 2015




                                              Craig S. H' liard
                                              STARK & STARK
                                              A Professional Corporation
                                               . . Box 5315
                                              Princeton, New Jersey 08543-2315
                                              Telephone: (609) 896-9060
                                              Facsimile: (609) 895-7395



                      CERTIFICATE OF CONFERENCE

      I hereby certify that I conferred with counsel for all other parties and they
are unopposed to this Motion.




                                          3
                        CERTIFICATE OF SERVICE

                                                          if
      By my signature above, I hereby certify that on this )  day of July, 2015,
a true and correct copy of the foregoing instrument was served electronically on
following counsel of record:

Scott R. Kidd
Scott V. Kidd
KIDD LAW FIRM
819 W. 11th Street
Austin, Texas 78701

Michael B. Johnson
Salvador Davila
THOMPSON, COE, COUSINS & IRONS, L.L.P.
701 Brazos, Suite 1500
Austin, Texas 78701

Robert E. Valdez
Joseph E. Cuellar
Jose "JJ" Trevino, Jr.
VALDEZ, JACKSON & TREVINO, P.C.
Plaza Las Campanas
1826 N. Loop 1604 W, Suite 275
San Antonio, Texas 78248

Ruth G. Malinas
Tim T. Griesenbeck, Jr.
Scott M. Noel
PLUNKETT & GRIESENBECK, INC.
1635 N.E. Loop 410 Suite 900
San Antonio, Texas 78209




                                       4
               E

               X

               H

               I

               B

               I

               T



               A


·Exhibit "A"
Date:   7~13~2816   Tine: 18:16:22 RM Page: 2 of 2




                                                                  Board of Law Examiners
                                                                   Appointed by the Supreme Court ofTexns




                                                       Non-Resident Acknowledgment Letter
                                                                  July 13, 2015

              CRAIG SCOTT HILUARD
              STARK & STARK PC
              P OBOX5315
              PRINCETON NJ 08543-5315


              Application Received: 7/13/15
              Cause/Texas Court ofRecord: 03-15-00335-CV THIRD DISTRICT COURT OF APPEALS

              FROM: Angus Tilney, Licensure Analyst, 512-463-5409


              This letter acknowledges receipt of your Application for Pro Hac Vice admission and serves as
              your Proof of Payment of Fee.

              Filing the Application for Pro Hac Vice Admission and fee is the mandatory first step in your
              request for permission to participate in proceedings in a Texas Court. The next step is to file a
              sworn motion, in compliance with Rule XIX of the current Rules Governing Admission to the
              Bar of Texas, in the Texas Comt in which you request to participate, which must be
              accompanied by this acknowledgment letter. The decision to grant or deny your application is
              ultimately made by the Texas Court in which you request to participate.




                 Mailing Address                                                                                                               Street Addrcs.
              Post Office Box 13486     Telephonc:511·•163-1621    Facsimile: 511-·163-5300   WebSi1e: \\'\\--w..ble-.sto1e.tx.us   205 West 141h Streel, 5th FJQQl"
             Austin, Te~as 78711-3486                                                                                                   AtL~tin, Texas 78701